Citation Nr: 1635619	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for a skin disability, to include dermatitis.

5.  Entitlement to service connection for a vision disability.
 
6.  Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, June 2010, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claims in August 2015 for additional development, including providing the Veteran with VA examinations.  As will be discussed below, the VA examinations regarding the claimed visions and hair loss conditions were not provided, and the VA examination for lupus and the skin condition provided in October 2015 is not adequate.  Thus the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims must be remanded again to obtain adequate examinations that comply with the directives of the August 2015 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Pursuant to the August 2015 Board remand, the Veteran was provided a VA examination to assist in determining whether his obstructive sleep apnea (OSA) diagnosed in November 2011 is related to any of his service-connected disabilities, including posttraumatic stress disorder (PTSD).  Although the November 2015 VA examiner provided an opinion that OSA was not caused by PTSD itself, she did not discuss whether OSA could have been caused by medication prescribed for PTSD.  Notably, VA treatment records show that the Veteran began taking medication for PTSD and depression in August 2010, just over one year before his OSA diagnosis.  Accordingly, a new opinion is required.  

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  He has been diagnosed with hypertension.   Although his currently diagnosed hypertension is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Veteran has claimed service connection for lupus with manifestations in the skin and otherwise, as well as for a skin condition of dermatitis.  He was diagnosed with lupus in March 1989 and the diagnosis was confirmed in 2008.  He reported that his doctor told him that he had lupus shortly after his separation from service in 1970.  Notably, an August 2008 private treatment note assessed the Veteran as having "systemic lupus erythematosus, probably not active."  Although the October 2015 VA examiner summarily stated that the Veteran did not currently have lupus, she did not explain whether the diagnoses in 1989 and 2008 were in error, or whether lupus was present in 2008 but not in 2015, nor did she explain whether lupus is a chronic condition or whether it can resolve with treatment.  Thus, the examination did not comply with the August 2015 remand directives and is inadequate.  Significantly, if the Veteran does have a chronic condition of lupus that is "not active," the requirement for a current disability would still be met.  An opinion as to the etiology of lupus must be provided.

Regarding the skin condition, the October 2015 VA lupus examiner stated, "On the other hand he has facial hemiatrophy due scleroderma form which onset could be about 3 decades."  The Veteran has reported that the condition began during or shortly after service.  A VA medical nexus opinion must be provided to assist in determining whether facial hemiatrophy or any other skin condition had its onset in service or was caused by service or a service-connected disability, to include Agent Orange exposure.  

The Veteran has claimed that he has vision and hair loss conditions that are caused by his presumed exposure to Agent Orange.  The medical evidence also suggests that complications with the eye and hair loss are due to lupus or another service-connected disability.  As such, the claims for vision disability and hair loss are inextricably intertwined with the claim for lupus.  Although the August 2015 Board remand specifically instructed that an examination of the vision and hair loss conditions must be provided, independent of the lupus examination, no examination was ever conducted.  Rather, the October 2015 lupus examiner stated that, "any presenting hair loss or vision disability if found is not caused or aggravated by lupus since this condition is not existent."  On remand, the examination(s) requested in August 2015 must be provided.  An opinion must be provided as to whether any hair loss or vision impairment are related to service or any service-connected disability, to include Agent Orange exposure, lupus, or hemifacial atrophy. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed OSA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that OSA was caused or aggravated by the Veteran's prescription medication for his PTSD and depression.  If the examiner opines that OSA was not caused or aggravated by the medication, she or he should offer an alternative theory as to the etiology of OSA.

2.  Obtain a VA medical opinion conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension. 

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service. 

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

In rendering the opinion, the examiner should specifically comment on whether he or she finds the aforementioned studies linking hypertension to Agent Orange exposure persuasive, whether the Veteran has other risk factors that might be the cause of hypertension, and whether hypertension has manifested itself in an unusual manner.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Obtain a VA medical opinion conducted by an appropriate medical professional (such as a rheumatologist or other specialist), but not the examiner who conducted the October 2015 examination, to assist in determining the etiology of lupus.  If an examination is necessary to respond to these questions, schedule the Veteran for an examination.  The examiner is asked to address the following:

a).  Explain in laypersons terms the clinical nature of lupus.  Is lupus a chronic disease?  Can lupus resolve completely or merely become inactive/asymptomatic?  

b).  Does the Veteran currently have lupus?  In other words, was the lupus treated starting in the 1980s incorrectly diagnosed, or is there a diagnosis of chronic lupus that is currently asymptomatic?

c).  Assume for the purposes of the opinion that the Veteran does have lupus.  Opine as to whether it is at least as likely as not (50 percent or more probability) that lupus was caused or aggravated by service, a service-connected disability, or any injury or event in service, to include exposure to Agent Orange.  This opinion must be provided even if it is determined that the condition is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure.

The examiner is asked to specifically discuss the following:  a December 2005 VA primary care record noted a history of "discoid? lupus" in 1982 that caused a loss of fatty tissue in the face and alopecia (or hair loss); February and March 1989 private treatment records showing a brain CT for a submandibular mass and a biopsy that was found to be consistent with lupus profundus (left submandibular skin and left preauricular mass), fat necrosis, acute and chronic inflammation; the Veteran's lay report of being diagnosed with lupus in approximately 1970.

The examiner is instructed to consider that the Board is not permitted to rely on its own medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a clear and thorough medical opinion and rationale are required for adjudication of the claim.

The examiner must provide an explanation or rationale for each opinion provided, not just a mere summary of records or conclusory statement that there is no relationship to service, Agent Orange, or to any other disability.

4.  Obtain a VA medical opinion conducted by an appropriate medical professional, but not the examiner who conducted the October 2015 examination, to assist in determining the etiology of hemifacial atrophy.  If an examination is necessary to respond to these questions, schedule the Veteran for an examination.  The examiner is asked to provide an opinion as to the following:

a).  whether the Veteran's current hemifacial atrophy or any other skin condition was at least as likely as not incurred in service (as per his lay report), or caused or aggravated by service, to include his presumed exposure to Agent Orange.  This opinion must be provided even if it is determined that the condition is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure.

b).  whether the Veteran's current hemifacial atrophy or any other skin condition was at least as likely as not caused or aggravated by lupus.  This opinion must be provided even if it is determined that lupus is not related to service.  

The examiner is asked to specifically discuss the following:  a December 2005 VA primary care record noted a history of "discoid? lupus" in 1982 that caused a loss of fatty tissue in the face and alopecia (or hair loss); a September 2, 2010, VA dermatology record noting the Veteran's asymmetric face problem, and stating that it was likely hemifacial atrophy and possibly related to CVD (or cardiovascular disease); a September 7, 2010 record then noted that the Veteran's hemifacial atrophy was suspected to be secondary to scleroderma/ morphea; a September 2011 record noted hemifacial atrophy, suspected to be Parry-Romberg variant of linear morphea; an October 2012 private treatment record noting "severe left facial swelling" and the Veteran's report that the swelling has been present since Vietnam.

The examiner must provide an explanation or rationale for each opinion provided, not just a mere summary of records or conclusory statement that there is no relationship to service, Agent Orange, or to any other disability.

5.  Obtain a VA medical opinion conducted by an appropriate medical professional, but not the examiner who conducted the October 2015 examination, to assist in determining the etiology of vision problems and hair.  If an examination(s) is/are necessary to respond to these questions, schedule the Veteran for an examination(s).  The examiner is asked to provide an opinion as to the following:

a).  whether the Veteran's current hair loss or vision disability was at least as likely as not caused or aggravated by service, to include his presumed exposure to Agent Orange.  This opinion must be provided even if it is determined that the condition is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure.  

b).  whether the Veteran's current hair loss or vision disability was at least as likely as not caused or aggravated by lupus.  This opinion must be provided even if it is determined that lupus is not related to service.  

c).  whether the Veteran's current hair loss or vision disability was at least as likely as not caused or aggravated by his service-connected heart condition.

The examiner is asked to specifically discuss the following:  a December 2005 VA primary care record noted a history of "discoid? lupus" in 1982 that caused a loss of fatty tissue in the face and alopecia (or hair loss); an October 2015 private treatment note showing facial asymmetry "now with worsening vision"; a February 2016 VA treatment note stating that, regarding vision problems, "etiologies could relate to chronic microvascular ischemic changes versus demyelination process"; and a private treatment note of July 2013 showing hair loss in the legs.

The examiner must provide an explanation or rationale for each opinion provided, not just a mere summary of records or conclusory statement that there is no relationship to service, Agent Orange, or to any other disability.

6.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


